Title: To James Madison from Gabriel Duvall, 24 February 1803 (Abstract)
From: Duvall, Gabriel
To: Madison, James


24 February 1803, Washington. Lays the enclosed letter before JM so he may see the handwriting of the applicant. Does not know the duties of the vacant station in JM’s office but is confident that Whetcroft has few equals as a transcribing clerk. Has known him for many years, during which he gave “entire satisfaction” as a clerk in various departments. Whetcroft has been a notary public at Washington for some years and is acquainted with business. He is diligent, attentive, and of good character.
  

   
   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Whetcroft”). RC 1 p. Enclosure is Henry Whetcroft to Duvall, 24 Feb. 1803 (1 p.), requesting a letter of recommendation for the vacant position in the State Department.


